—Judgment unanimously affirmed without costs. Memorandum: The determination of respondent terminating petitioner from her position as a certified occupational therapy assistant was based on several instances of misconduct by petitioner in abusing sick and personal leave in contravention of the employer-employee professional agreement and in submitting a false claim for reimbursement. A high degree of deference is to be accorded to an agency’s determination of the appropriate penalty to be imposed (see, Matter of Gillen v Smithtown Lib. Bd. of Trustees, 254 AD2d 486, affd 94 NY2d 776), and it cannot be said here that the penalty of termina*1039tion, when considered in light of all of the circumstances of this case, is so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Catalano v Village of Kenmore, 255 AD2d 948). (Appeal from Judgment of Supreme Court, Cattaraugus County, Feeman, Jr., J. — CPLR art 78.) Present— Green, J. P., Hayes, Wisner, Scudder and Lawton, JJ.